UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 8, 2007 EPL Intermediate, Inc. (Exact Name of Registrant as Specified in its Charter) DE 333-115644 13-4092105 (State or other Jurisdiction (Commission File Number) (I.R.S. Employer of Incorporation) Identification No.) 3535 Harbor Boulevard Suite 100 Costa Mesa, CA (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (714) 599-5000 3333 Michelson Drive., Suite 500, Irvine, CA 92612 (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 2.02 Results of Operations and Financial Condition On November 8, 2007, EPL Intermediate, Inc. issued a press release reporting results of operations for the third quarter and 39 weeks ended September 26, 2007. A copy of the press release is being furnished to the Securities and Exchange Commission as Exhibit 99 hereto and is incorporated herein by this reference. We do not intend for this exhibit to be incorporated by reference into any other filings we make with the Commission. Item 9.01 Financial Statements and Exhibits (b) Exhibits 99. Press Release dated November 8, 2007 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EPL Intermediate, Inc. (Registrant) Date: November 8, 2007 By: /s/ Jerry Lovejoy Senior Vice President
